Case 0:20-cv-60719-WPD Document 166 Entered on FLSD Docket 08/17/2021 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 Case Number: 20-cv-60719-WPD
   ITAMAR MEDICAL LTD.,
        Plaintiff,
   v.

   ECTOSENSE NV
   VIRTUOX, INC.,
         Defendant.
   ________________________________________/

          ECTOSENSE NV’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS
                  PLAINTIFF’S THIRD AMENDED COMPLAINT

          ECTOSENSE nv, (hereinafter "Ectosense"), by and through the undersigned attorneys,

   hereby Replies to Plaintiff’s Response to Ectosense NV’s 12(b)(6) Motion to Dismiss Plaintiff’s

   Third Amended Complaint, and states:




                                                 1
Case 0:20-cv-60719-WPD Document 166 Entered on FLSD Docket 08/17/2021 Page 2 of 11




       I.      Itamar’s allegations about VirtuOx and Ectosense are legal impossibilities.

       VirtuOx was not a party to this case when the Court decided Ectosense’s prior Motion to
   Dismiss for Failure to State a Claim. Itamar’s allegations concerning the relationship between
   VirtuOx and Ectosense were always confusing because different legal standards apply to different
   theories of relief (i.e. agency, contributory liability, or direct liability), but in the Third Amended
   Complaint Itamar has made a complete mess of its allegations concerning the relationship between
   VirtuOx and Ectosense. It is a material pleading deficiency because it deprives Ectosense of notice
   of whether it is being called upon to answer for the conduct of VirtuOx, whether VirtuOx is being
   called upon to answer for the conduct of Ectosense, and in either event whether it is doing so on a
   theory of agency or contributory liability.
       Itamar argues that it pled an agency relationship. This is untrue. Itamar’s actual allegation is
   that:
                   At all relevant times, Ectosense acted as the principal, agent, and/or
                   representative of VirtuOx, and VirtuOx acted as the principal, agent,
                   and/or representative of Ectosense. Any action by one of the
                   Defendants was within the course and scope of the agency
                   relationship between the Defendants and was with the permission,
                   ratification, and/or authorization of the other Defendant.

   ECF 146 ¶ 6. This is a legal impossibility. Ectosense and VirtuOx cannot simultaneously be
   principals and agents of one another. See e.g. Mortg. Elec.Registration Sys., Inc. v. Ditto, 488
   S.W.3d 265, 288 (Tenn. 2015) (“[C]ourts have pointed out that it is axiomatic that a party cannot
   simultaneously be both agent and principal . . . ‘[c]ourts and scholars alike have expressed
   reservation, even bewilderment, as to [the] claim to be . . . as it has been generalized, both principal
   and agent.’ . . . ‘[The] position that it can be both the [principal] and an agent of the [principal] is
   absurd, at best.’”) (Internal citations omitted). Even reviewing Itamar’s Response, ECF 146 at 4—
   6, there is no clear statement by Itamar indicating which defendant is the other defendant’s agent
   or principal.
            Moreover, Itamar’s argument that it is not pursuing a contributory false advertising theory
   of relief is wise, but establishes that Itamar has not stated a claim against Ectosense with respect
   to the statements alleged to have been made by VirtuOx because Itamar pleads that VirtuOx is
   Ectosense’s “client”, ECF ## ¶ 4, and “distributor”, ECF ## ¶ 28. It matters not what Itamar
   intended to plead because these allegations necessitate application of the contributory liability


                                                      2
Case 0:20-cv-60719-WPD Document 166 Entered on FLSD Docket 08/17/2021 Page 3 of 11




   framework set forth in Duty Free Americas, Inc. v. Estee Lauder Companies, Inc., 797 F.3d 1248,
   1277 (11th Cir. 2015). Because Itamar fails to set forth any theory of liability under an agency
   framework or a contributory liability framework (which Itamar concedes it is not pursuing), Itamar
   fails to state a claim against Ectosense on either theory, and the Third Amended Complaint should
   be dismissed as to all theories of relief against Ectosense for the conduct of VirtuOx.
      II.     Ectosense is attacking sufficiency of Itamar’s allegations concerning use in
              commerce—not re-arguing classic fair use.

      Ectosense maintains that fair use bars Itamar’s claims, but it did not re-argue the affirmative
   defense in the Motion to Dismiss. To the contrary, Ectosense is pointing out that Itamar has not
   alleged that Ectosense used Itamar’s trademark in commerce, as the phrase is defined in the
   Lanham Act. Itamar’s argument that it has adequately pled use in commerce distills to one point:
   the definition of use in commerce set forth in 15 U.S.C. §1127 goes to trademark registrability,
   and does not apply in the infringement context for a claim under 15 U.S.C § 1114. This argument
   defies the plain text of the statute. 15 U.S.C. § 1127 sets forth that the definitions therein apply “In
   the construction of this chapter, unless the contrary is plainly apparent from the context.” It sets
   forth what constitutes ‘use in commerce’ under the Lanham Act regarding a trademark for goods:
                  The term “use in commerce” means the bona fide use of a mark in
                  the ordinary course of trade, and not made merely to reserve a right
                  in a mark. For purposes of this chapter, a mark shall be deemed to
                  be in use in commerce—
                          (1) on goods when—
                                  (A) it is placed in any manner on the goods or their
                          containers or the displays associated therewith or on the tags
                          or labels affixed thereto, or if the nature of the goods makes
                          such placement impracticable, then on documents associated
                          with the goods or their sale, and

      Itamar does not analyze the statute itself, or even quote it. Instead, Itamar relies on BTG Patent
   Holdings v. Bag2Go, 193 F.Supp.3d 1310 (S.D. Fla. 2016) for the proposition that the Lanham
   Act’s definition of use in commerce does not apply in an infringement context. While BTG Patent
   Holdings did reach this conclusion, the court did not address the plain text of the statute either.
   Instead, the BTG court cites secondary sources and an 11th Circuit case for the proposition that
   "the Eleventh Circuit expressed hesitation about whether 1127's definition of 'use in commerce'
   applied in the infringement context[.]" Id. At 1322 (citing N. Am. Med. Corp. v. Axiom, 193
   F.Supp.3d 1310, 1321 (S.D. Fla. 2016). The Axiom court acknowledged "use in commerce" applied

                                                      3
Case 0:20-cv-60719-WPD Document 166 Entered on FLSD Docket 08/17/2021 Page 4 of 11




   to trademark infringement claims, but point outs in dicta that the definition of "use in commerce"
   as applied to trademark infringement contemplates something different than how that term is used
   in 11 U.S.C. 1127. The Axiom court still appears to have applied the "use in commerce" definition
   under 11 U.S.C. 1127 to its facts, however. Axiom's holding is therefore simply that when a
   Defendant is sued for attaching "meta tags" to a website that in fact offers and ships goods in U.S.
   commerce, "use in commerce" in connection with goods is satisfied. Id. The holding also
   explicitly states it should not be used as precedent: "use of [trademarks in hidden] meta tags [on
   websites] constitutes a 'use in commerce' . . . under the facts of this case." Axiom, 522 F.3d at 1220.
   In other words, Itamar is applying dicta from the footnote of an opinion expressly limiting its
   holding to its facts, to explain the 11th Circuit has its doubts as to what "use in commerce" means
   in the infringement setting, but the opinion actually applied the "use in commerce" definition under
   15 U.S.C. 1127 to evaluate an infringement claim.
      In contrast to BTG, this Court has indeed applied the use in commerce definition outside the
   context of registrability. See e.g. Select Exp. Corp. v. Richeson, 10-80526-CIV, 2011 WL
   13135114, at *6 (S.D. Fla. May 5, 2011) (Dimitrouleas, J.) (analyzing use in commerce within the
   context of a prior use defense an applying the definition set forth in section 1127 to conclude
   “These sales represent a bona fide use in commerce of the TRIDENT mark, because they are
   sufficient to demonstrate that TIPL not only adopted the TRIDENT mark, but that its trademark
   was used in such a way as to identify it as the owner of the trademark, and that TIPL’s use was
   not de minimis. See 15 U.S.C. § 1127 (“... a mark shall be deemed to be in use in commerce ...
   when ... it is placed in any manner on the goods or their containers or the displays associated
   therewith ... and ... the goods are sold or transported in commerce.”); see also GhostBed, Inc. v.
   Casper Sleep, Inc., 0:15-CV-62571-WPD, 2018 WL 2213002, at *4 (S.D. Fla. May 3, 2018)
      Itamar argues it does not have to actually plead "use in commerce" as that term is defined by

   the Lanham Act. Because Itamar’s argument is contrary to the plain text of the Lanham Act,

   Itamar’s argument should be rejected and this Court should dismiss Itamar’s trademark

   infringement and false designation of origin claims.

      III.    The Court can consider the 510(k) Summary because (a) Itamar relies upon it,
              and (b) it is the proper target of judicial notice, and Itamar’s arguments
              concerning the 510(k) program are contrary to the code of federal regulation and
              the FDA’s descriptions of the program.

                                                     4
Case 0:20-cv-60719-WPD Document 166 Entered on FLSD Docket 08/17/2021 Page 5 of 11




             The 510(k) Summary can be considered. Itamar argues that nothing has changed. This is
   incorrect because Itamar now relies directly on the 510(k) Summary’s content. In Paragraph 45,
   Itamar offers the 510(k) Summary as evidence to support its allegations that NightOwl does not
   measure REM. Thus, Itamar suggests that the content of the 510(k) is evidence of the technological
   capabilities of a device. Yet, Itamar argues that this Court should not review that exact same
   document to assess whether the FDA has cleared NightOwl as a device based on peripheral arterial
   tone (PAT).. Itamar wants the Court to notice that the 510(k) Summary does not say REM and
   draw the inference that NightOwl therefore does not record REM, but Itamar asks the Court to
   simultaneously ignore that it says NightOwl measures and analyzes PAT because that undermines
   Itamar’s literal falsity claims. Itamar does not get to pick and choose how this Court should use
   the 510(k) Summary based upon when it is convenient for Itamar.
             Itamar claims it still disputes the content of the document, but it is unclear what Itamar
   actually disputes. Does Itamar dispute that the words that appear in the document actually appear
   in the document the FDA published (i.e. the authenticity of the contents)? No. It seems Itamar
   instead disputes the meaning of the document. This is not a factual question for which evidence is
   discovery is required. It is a legal one that the Court can indeed resolve right now by looking to
   the code of federal regulations, which establish that the content of a 510(k) summary represents
   the basis of the FDA’s determination to clear a device. See 21 CFR 807.92(a). This is a matter of
   law. Thus, this Court can apply the law to observe that the content of the 510(k) Summary
   published on the FDA’s website represents the basis of the FDA’s decision to clear NightOwl.
             The heart of Itamar’s challenge to the 510(k) Summary and Ectosense’s preclusion,
   preemption, and plausibility arguments is that (1) we don’t know what aspects of 510(k) Summary
   the FDA reviewed or considered, and (2) that the 510(k) process is not a safety and efficacy
   determination. Itamar’s arguments are contrary to the code of federal regulation, and the FDA’s
   explanation of the document and the process. See Guidance for Industry and Food and Drug
   Administration Staff, The 510(k) Program: Evaluating Substantial Equivalence in Premarket
   Notifications 7 (2014) (hereafter FDA July 2014 Guidance”).1



   1
       The FDA July 2014 Guidance is available for download at: https://www.fda.gov/regulatory-information/search-fda-
       guidance-documents/510k-program-evaluating-substantial-equivalence-premarket-notifications-510k


                                                            5
Case 0:20-cv-60719-WPD Document 166 Entered on FLSD Docket 08/17/2021 Page 6 of 11




              Preliminarily, with respect to the former point, it should be sufficient as a matter of law
   that the 510(k) Summary as a whole is reviewed by the FDA and published as the basis of its
   decision. However, the reason the issue has resurfaced is because Ectosense was under the
   mistaken belief that Itamar would approach these proceedings with candor and concede that—as
   a factual matter—the FDA specifically reviewed the precise claim that NightOwl measures PAT
   and engaged in a scientific dialogue with Ectosense about the question. Whether the FDA reviewed
   the claim, was a feature of Itamar’s earlier arguments in opposition to preclusion. It would be
   instructive if the Court squarely asks Itamar if it is aware of whether the FDA specifically
   considered the question: ‘does NightOwl measure and analyze PAT,’ and, if so, how Itamar intends
   to maintain its literal falsity claim that NightOwl is not PAT based. Itamar avoids the elephant in
   the room: Itamar is claiming literal falsity over something the FDA concluded is literally true. This
   is why preclusion and preemption bar Itamar from using the Lanham Act to challenge the FDA.
   Moreover, even if preclusion and preemption did not apply, Itamar would concede that the FDA
   is a reasonable and duly qualified expert in the field of medical device capabilities. Thus, its claims
   are implausible on their face.
              Nevertheless, Itamar suggests again that these are factual issues that cannot be decided as
   a matter of law. Although Itamar’s discovery of facts over the last year should prevent its counsel
   from claiming that they do not know whether the FDA reviewed the claim that NightOwl is PAT
   based, such discovery is not needed because the law establishes that the FDA cleared the statement.
   Ectosense acknowledges that there are cases to support the notion that the 510(k) process is not a
   meaningful review by the FDA, let alone one that reaches any device-specific conclusions about
   safety and efficacy. However, Courts are not infallible, and when it comes to court descriptions of
   the        510(k)        process,       courts       have        gotten       the      matter        very       wrong.
   See Munford, L.. COURTS V. FDA: A LESSON FROM PELVIC MESH LITIGATION ON RELATIVE
   COMPETENCE TO DECIDE A LEGAL QUESTION, 76 Food & Drug L.J. 6, 10 (Surveying cases
   discussing the 510(k) process and demonstrating that “[t]he opinions of FDA and those of the
   courts stand in direct conflict[,]” and explaining how this issue developed based upon a factually
   and legally outdated Supreme Court case, Medtronic v. Lohr).2 There is, however, a more recent



   2
       This is a recent journal article that points out the erroneous descriptions of the 510(k) process that have permeated
       the court opinions all over the U.S., and explains how they take root in the factually and legally obsolete reasoning
       of Medtronic v. Lohr.

                                                               6
Case 0:20-cv-60719-WPD Document 166 Entered on FLSD Docket 08/17/2021 Page 7 of 11




   trend in favor of recognizing that the 510(k) clearance process is something more robust than what
   was described in Medtronic and its progeny, and that the FDA clearance determinations can be
   relevant to a given case. See e.g. 467 N.J.Super. 42, 74-75, 249 A.3d 191, 211 (“We must bear in
   mind that clearance through the less-rigorous 510(k) FDA review process does provide evidence
   that a device manufacturer obtained regulatory authorization to market the product at issue. We
   are persuaded, as several of the federal cases have noted, that evidence of such authorization does
   have probative value in evaluating the company's design and sale of the devices.”). This trend is
   the correct one because even though perhaps expert testimony could provide insight into what the
   510(k) process is, the code of federal regulations, and FDA guidance documents set forth the
   information required to understand the key points of the 510(k) process that are pertinent here.
          Although all devices are subject to general controls, only Class II and Class III devices are
   subject to special controls. The process by which the FDA reviews these devices is calibrated to
   ensure safety and effectiveness either through an independent review (Class III premarket
   approval), or through a comparative review against a device that has already been deemed
   sufficiently safe and effective (Class II 510(k)). The FDA states “The 510(k) review standard is
   comparative, whereas the PMA standard relies on an independent demonstration of safety and
   effectiveness. Nonetheless, the principles of safety and effectiveness underlie the substantial
   equivalence determination in every 510(k) review.” FDA July 2014 Guidance at 6 (emphasis
   added). Because Itamar’s device was the predicate device for NightOwl, there are particularly
   relevant statements from the FDA: “when comparing a new device to a predicate device, FDA
   must find that the two devices have ‘the same technological characteristics,’ or that a ‘significant
   change in the materials, design, energy source or other features of the device’ does not raise
   different questions of safety and effectiveness and that the device is as safe and effective as a
   legally marketed device.” FDA July 2014 Guidance at 7.
          Thus, upon reviewing the 510(k) Summary and the FDA’s explanation of what the 510(k)
   process is, there can be no question—as a matter of law—that the FDA specifically found that
   NightOwl has the same technological characteristics as WatchPAT, and that as condition of
   clearing NightOwl, the FDA had to conclude that NightOwl and WatchPAT have the same
   technological characteristics (i.e. that both measure PAT). Itamar has previously argued that one
   has to speculate as what drove the FDA’s decision to clear NightOwl. Fortunately for the Court,
   the FDA publishes a document to give “sufficient detail to provide an understanding of the basis

                                                    7
Case 0:20-cv-60719-WPD Document 166 Entered on FLSD Docket 08/17/2021 Page 8 of 11




   for a determination of substantial equivalence.” See 21 CFR 807.92(a). That document is, of
   course, a 510(k) Summary. Itamar repeats nonsense about the document being drafted by the
   manufacturer, and being unsure of about whether the FDA reviews the accuracy of the claims in a
   510(k) Summary, but does not address at all the FDA’s position on these matters. The FDA states:

          In an effort to improve the transparency and predictability of the 510(k) program
          and to ensure that the 510(k) Summary reflects the information provided in a 510(k)
          submission to support a substantial equivalence determination, FDA intends to
          verify the accuracy and completeness of the information included in a 510(k)
          Summary.

          Although the 510(k) Summary is a document created by the manufacturer and is
          included in the 510(k), revisions to the 510(k) Summary may be necessary to
          accurately reflect the FDA’s decisionmaking process.

   July 2014 FDA Guidance at 29. Thus, while Itamar argues that this is just rehashing arguments
   previously denied by this Court, the circumstances are different. Ectosense still contends that, as a
   matter of preclusion law, the Lanham Act cannot be a vehicle for challenging technological and
   scientific conclusions reached by the FDA—particularly so with a literal falsity claim. It is outright
   shocking that after having been provided Ectosense’s dialogue with the FDA about how NightOwl
   measures PAT and the FDA’s explanation that it reviewed that question “at length”, Itamar does
   not concede that these events transpired so that the Court can more efficiently adjudicate this case.
   Nevertheless, the Court need not evaluate the factual underpinning because, despite a few
   erroneous cases, the law and the FDA are clear that the 510(k) program is indeed a device-specific
   determination about safety and effectiveness, one that here involved a comparative evaluation of
   NightOwl’s technological characteristics against WatchPAT.

                                               Conclusion

          For the reasons set forth herein, Itamar has failed to state a claim for which relief can be
   granted, and this Court should dismiss the Third Amended Complaint, ECF 121, pursuant to Rule
   12(b)(6), and award Ectosense its attorneys’ fees pursuant to 15 U.S.C. § 117(a) and section
   501.2105(1), Florida Statutes.




                                                     8
Case 0:20-cv-60719-WPD Document 166 Entered on FLSD Docket 08/17/2021 Page 9 of 11




                                 CERTIFICATE OF SERVICE

           Counsel for Ectosense nv hereby certifies that on the 17th day of August, 2021 I
   electronically filed the foregoing document via CM/ECF and served this document on all counsel
   of record as listed in the Service List below.
                                                            Counsel for Ectosense nv:

                                                            /s/ Seth J. Donahoe

                                                            Paul O. Lopez, Esq.
                                                            Florida Bar No. 983314
                                                            pol@trippscott.com (primary)
                                                            eservice@trippscott.com (secondary)
                                                            sxc@trippscott.com (secondary)
                                                            Seth J. Donahoe, Esq.
                                                            Florida Bar No. 1004133
                                                            sjd@trippscott.com (primary)
                                                            sgc@trippscott.com (secondary)
                                                            B. George Walker, Esq.
                                                            Florida Bar No. 0071049
                                                            bgw@trippscott.com (primary)
                                                            sxc@trippscott.com (secondary)
                                                            Tripp Scott, P.A.
                                                            110 SE 6th Street, 15th Floor
                                                            Fort Lauderdale, FL 33301
                                                            Telephone: (954) 525-7500
                                                            Telefax: (954) 761-8475




                                                 9
Case 0:20-cv-60719-WPD Document 166 Entered on FLSD Docket 08/17/2021 Page 10 of 11




                                       SERVICE LIST
                                  CASE NO: 20-cv-60719-WPD

    Counsel for Plaintiff:                    Counsel for Defendant ECTOSENSE:

    LAURA GANOZA, ESQ.                        PAUL O. LOPEZ, ESQ.
    Florida Bar No. 0118532                   eservice@trippscott.com (primary)
    lganoza@foley.com                         pol@trippscott.com (secondary)
    atownsend@foley.com                       sxc@trippscott.com (secondary)
    HAWWI EDAO, ESQ.                          SETH J. DONAHOE, ESQ.
    Florida Bar No. 1026550                   eservice@trippscott.com (primary)
    hedao@foley.com                           sjd@trippscott.com (secondary)
    hmoreno@foley.com                         sgc@trippscott.com (secondary)
    FOLEY & LARDNER LLP                       B. GEORGE WALKER, ESQ.
    One Biscayne Tower, Suite 1900            bgw@trippscott.com
    2 South Biscayne Boulevard                sxc@trippscott.com
    Miami, Florida 33131                      cab@trippscott.com
    (305) 482-8400                            Tripp Scott, P.A.
    (305) 482-8600 (fax)                      110 SE 6th Street, 15th Floor
                                              Fort Lauderdale, FL 33301
    Co-Counsel for Plaintiff:                 Telephone: (954) 525-7500
                                              Telefax: (954) 761-8475
    JESSICA N. WALKER, ESQ.
    jwalker@foley.cOM
    FOLEY & LARDNER LLP                       Co-Counsel for Defendant ECTOSENSE:
    555 South Flower Street, Suite 3300
    Los Angeles, CA 90071-2418                Stephen Baird, Esq.
    (213) 972-4675                            (pro hac vice to be filed)
                                              GREENBERG TRAURIG, LLP
    GENE KLEINHENDLER, ESQ.                   90 South 7th St., Suite 3500
    gene@gk-ad.com                            Minneapolis, MN 55402
    ANNA ADAMSKY, ESQ.                        bairds@gtlaw.com
    anna@gk-ad.com
    GK ADVISORY                               Paul B. Ranis, Esq.
    72 Ahad Haam St.                          Florida Bar No. 64408
    Tel Aviv 6520512, Israel                  GREENBERG TRAURIG, P.A.
    (972) 3-735-6168                          401 E. Las Olas Boulevard, Suite 2000
                                              Fort Lauderdale, Florida 33301
                                              ranisp@gtlaw.com
                                              scottlaw@gtlaw.com
                                              FLService@gtlaw.com

                                              Counsel for VirtuOx Inc.

                                              Jonathan B. Morton
                                              Florida Bar No. 956872

                                             10
Case 0:20-cv-60719-WPD Document 166 Entered on FLSD Docket 08/17/2021 Page 11 of 11




                                          Jonathan.Morton@klgates.com
                                          K&L Gates LLP
                                          Southeast Financial Center
                                          200 South Biscayne Boulevard, Suite 3900
                                          Miami, Florida 33131-2399
                                          Telephone: 305-539-3357

                                          Darlene F. Ghavimi, Admitted Pro Hac Vice
                                          Texas Bar No. 24072114
                                          Darlene.Ghavimi@klgates.com
                                          Stewart Mesher, Admitted Pro Hac Vice
                                          Texas Bar No. 24032738
                                          Stewart.Mesher@klgates.com
                                          K&L GATES LLP
                                          2801 Via Fortuna Suite 350
                                          Austin, Texas 78746-7568
                                          Telephone: (512) 482-6919




                                        11
